Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on July 7, 2021.
Claims 1-11 are withdrawn.
Claim 12 is amended.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11 directed to a taping device non-elected without traverse.  Accordingly, claims 1-11 have been cancelled.

Allowable Subject Matter
Claims 12-15 allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
a parts reorienting mechanism reorients, in a parts reorientation zone set between the parts feeding zone and the parts insertion position, the part with the longitudinal portion of the part having entered the parts housing groove to place the part in the parts housing groove in an orientation aligned with the parts housing groove.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






July 12, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731